Name: Commission Regulation (EC) No 2653/98 of 9 December 1998 amending Regulation (EC) No 1397/98 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92, regarding the amounts of aid
 Type: Regulation
 Subject Matter: cooperation policy;  animal product;  trade;  regions of EU Member States
 Date Published: nan

 EN Official Journal of the European Communities10. 12. 98 L 335/51 COMMISSION REGULATION (EC) No 2653/98 of 9 December 1998 amending Regulation (EC) No 1397/98 adopting the balance and fixing the aid for the supply of products from the eggs and poultrymeat sectors to the Canary Islands under the arrangements provided for in Articles 2, 3 and 4 of Council Regulation (EEC) No 1601/92, regarding the amounts of aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concering specific measures for the Canary Islands with regard to certain agricultural prod- ucts (1), as last amended by Commission Regulation (EC) No 2348/96 (2), and in particular Article 3 (4), Whereas Commission Regulation (EC) No 1397/98 (3) fixed the amounts of the aid for the supply to the archipe- lago, of meat and eggs, originating in the rest of the Community; whereas such aid must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned; Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the amounts of aid for such deliveries should be adjusted, taking account of their current volume and ensuring that the share of supplies from the Community is maintained; Whereas Article 2 of Council Regulation (EEC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (4) provides that as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1; whereas, for the sake of clarity, the denomination euro' should be used in this Regula- tion since it is to apply from 1 January 1999; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1397/98 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 173, 27. 6. 1992, p. 13. (2) OJ L 320, 11. 12. 1996, p. 1. (3) OJ L 187, 1. 7. 1998, p. 46. (4) OJ L 162, 19. 6. 1987, p. 1. EN Official Journal of the European Communities 10. 12. 98L 335/52 (EUR/100 kg) Product code Amount of aid ANNEX ANNEX II Amounts of aid granted for products from the Community market 0207 12 10 9900 28 0207 12 90 9190 28 0207 12 90 9990 28 0207 14 20 9900 0207 14 60 9900 0207 14 70 9190 20 0207 14 70 9290 0408 11 80 9100 58 0408 91 80 9100 43 Note: The product codes and the footnotes are defined in Regulation (EEC) No 3846/87.'